DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 12/23/2019.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1-8, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “A zonal Galerkin-free POD model for incompressible flows” by Michel Bergmann et al (Available Online 4 October 2017).
Claim 9, 10 and 11 are rejected under 35 U.S.C. 102/103(a) as being unpatentable over Bergmann, in view of In re Harza (Duplication of parts).
Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bergmann, in view of US Patent No. US 8099265 B2 by Houston; Benjamin Barrie.
Under Alternate Interpretation Claims 1-20 are provisionally rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. US 8099265 B2 by Houston; Benjamin Barrie., in view of Bergmann.
This action is made Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical relationship and mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 14 and 18
Step 1: the claims 1, 14 and 18 are drawn to a computer implemented method, non-transitory data storage medium and a system respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicable to claims 14 and 18 as well. The claim 1 limitations recite (bolded for abstract idea identification): 
A computer-implemented method for simulating together a plurality of physics simulation instances included in a global physics simulation, the method comprising: 
creating a database of local simulation instances, the creating comprising: 
obtaining a set of local simulations, wherein: 
the set of local simulations comprises at least two local simulations, 
a local simulation is a physics simulation that is part of the global physics simulation and that can be computed alone and independently of the multi-physics simulation, and 
each local simulation of the set of local simulations is already computed, 
for each local simulation of the set of local simulations, computing a respective reduced model of the local simulation, and 
for each local simulation of the set of local simulations, storing in the database a respective local simulation instance, the respective local simulation instance comprising the respective computed reduced model; 
selecting at least two local simulation instances in the database of local simulation instances; and computing the global physics simulation, the computing of the global physics simulation including reusing each respective computed reduced model included in each local simulation instance of the selected at least two local simulation instances.

Under its broadest reasonable interpretation, the claimed concept is a method of computing model based on mathematic relationship directed to “Mathematical 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor/memory/ non-transitory data storage medium, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  See applicant’s specification page 9-10, Fig. 6 for generic computer description. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
The claim 1 additionally recites 
obtaining a set of local simulations

This stem amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Also obtaining a set of local simulations


Claims 2, (15 and 19) recite wherein: the global physics simulation is associated with a global domain, each local simulation is associated with a respective local domain, and the method further comprises: before the computing of each respective reduced model of each local simulation: selecting a respective zone of interest of the local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain; at the computing of each respective reduced model of each local simulation: computing each respective reduced model at the border of the respective zone of interest; and at the computing of the global physics simulation: placing the respective zone of interest of each local simulation of the selected at least two simulation instances in the global domain, and computing only the remaining part of the global domain, the remaining part being the part of the global domain that is occupied by no zone of interest, the global domain including regions that are respectively occupied by each respective zone of interest of each local simulation of the selected at least two local simulation instances. This type of limitation merely confines the use of the abstract idea (Mathematical concept/mental step of adjusting parameters/inputs) to a particular technological environment 
Claims 3, 16 and 20 recite further comprising, at the placing of the respective zone of interest of each local simulation of the selected at least two local simulation instances, interfacing the border of the respective zone of interest with the border of the region of the global domain occupied by the respective zone of interest. This type of limitation merely confines the use of the abstract idea (Mathematical concept/mental step of adjusting parameters/inputs) to a particular technological environment (adjusting simulation performance, also abstract) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element.
Claims 4 & 17 
Claim 5 recites wherein: during the computing of the global physics simulation, at least two simulations local instances of the at least two selected local simulation instances interact, the interaction resulting in that probes of at least one local simulation instance of the at least two simulation instances are enriched; and as a result of enriching probes, the respective computed reduced model included in a local simulation instance of which probes are enriched is corrected. This type of limitation merely confines the use of the abstract idea (Mathematical concept/mental step of adjusting parameters/inputs) to a particular technological environment (adjusting simulation performance, also abstract) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element.
Claim 6 recites further comprising, for each local simulation instance of which probes are enriched: before the correcting of the respective computed reduced model, computing a difference between the set of all enriched probes and the set of corresponding probes before their enrichment; determining if the difference exceeds a predetermined threshold; and correcting the respective computed reduced model if it is determined that the difference exceeds the predetermined threshold. This type of limitation merely confines the use of the abstract idea (Mathematical concept/mental step of adjusting parameters/inputs) to a particular technological environment (adjusting simulation performance, also abstract) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element.
Claim 7 recites wherein the method further comprises: at the creating of the database of local simulation instances, learning a machine-learning algorithm on the local simulation instances stored in the database, the machine-learning algorithm providing, for each local simulation instance of the database, a respective relation between the probes stored in the local simulation instance and the respective computed reduced model stored in the local simulation instance; and for each local simulation instance of which probes are enriched, correcting the respective computed reduced model comprised in the local simulation instance comprises applying the machine-learning algorithm, the correcting being performed based on the respective relation. This type of limitation merely confines the use of the abstract idea (Mathematical concept/mental step of adjusting parameters/inputs) to a particular technological environment (adjusting simulation performance, also abstract) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element. Additionally storing in database is extra-solution activity. See MPEP 2106.05(g).
Claim 8 recites wherein at each correcting of a respective reduced model as a result of the enriching of probes, a simulation instance is stored in the database, the simulation instance comprising the corrected reduced model and the enriched probes. This type of limitation merely confines the use of the abstract idea (Mathematical concept/mental step of adjusting parameters/inputs) to a particular technological environment (adjusting simulation performance, also abstract) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h). The claims do not disclose any additional limitations that integrate the judicial exception 
Claim 9 wherein the method further comprises, after the computing of the global physics simulation: adding a new local simulation instance to the database of local simulation instances, the adding of the new local simulation instance including: obtaining a new local simulation, the new local simulation being already computed, the new local simulation being associated with a respective local domain, selecting a respective zone of interest of the new local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain, computing a respective reduced model of the new local simulation at the border of the respective zone of interest, defining probes, the probes being points of the respective local domain which are contiguous to the respective zone of interest, each probe comprising simulation data of the new local simulation, and storing in the database a new local simulation instance comprising the respective reduced model of the new local simulation, the probes of the new local simulation and the respective zone of interest of the new local simulation, wherein the adding resulting in that the new simulation instance is one of the local simulation instances of the database of local simulation instances, and wherein the method further comprises: after the adding of the new local simulation instance, re-learning the machine-learning algorithm on the database of simulation instance, re-selecting at least two local simulation instances in the database of local simulation instances, the re-selected at least two local simulation instances comprising the new local simulation instance, and re-computing of the global physics simulation with the re-selected at least two local simulation instances. This type of limitation merely confines the use of the abstract idea 
Claim 10 recites further comprising, after the relearning and before the re-computing, modifying the global physics simulation. This type of limitation merely confines the use of the abstract idea (Mathematical concept/mental step of adjusting parameters/inputs) to a particular technological environment (adjusting simulation performance, also abstract) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element.
Claim 11 recites wherein the adding and the re-computing are iterated. This type of limitation merely confines the use of the abstract idea (Mathematical concept/mental step of adjusting parameters/inputs) to a particular technological environment (adjusting simulation performance, also abstract) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element.
Claim 12 recites wherein: each respective local domain of each local simulation includes a respective physical object, the local simulation simulating a respective physical behavior associated with the respective physical object, and the global physics simulation simulates a physical behavior of the set of all respective physical objects. This type of limitation merely confines the use of the abstract idea (Mathematical concept/mental step of adjusting parameters/inputs) to a particular 
Claim 13 recites wherein all local simulations are perturbations of a given local simulation, the given local simulation being part of the set of local simulations. This type of limitation merely confines the use of the abstract idea (Mathematical concept/mental step of adjusting parameters/inputs) to a particular technological environment (adjusting simulation performance, also abstract) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h). The claims do not disclose any additional limitations that integrate the judicial exception into practical element.
----- This page is left blank after this line -----





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “A zonal Galerkin-free POD model for incompressible flows” by Michel Bergmann et al (Available Online 4 October 2017).
Regarding Claims 1, 14 and 18
Bergmann teaches computer-implemented method (Bergmann: Section 1 Introduction shows CFD simulation which is conventionally performed using a computer), a non-transitory data storage medium (for claim14 - Bergmann: as database; Also see Pg. 323) having recorded thereon a computer program comprising instructions for performing a method for simulating together a plurality of physics simulation instances included in a global physics simulation, for simulating together a plurality of physics simulation instances included in a global physics simulation and  (Bergmann: See Fig.1),  and A system comprising: a processor coupled to a memory and a display, the memory having recorded thereon  (Bergmann Page 323 section 6.4) “The computational time required by a high-ﬁdelity simulation in Ω is approximately equal to 4000 s, whereas a zonal POD simulation needs roughly 400 s. As a result, if we consider the overall cost of the optimization, given by taking into account the 23 zonal simulations plus the 9 high-ﬁdelity simulations in Ω required to build the initial database, and compared it with the cost of an analogous optimization performed using only the full model, we save around the 65% of the computational time.” Examiner considers the computational system correspond to a computer system comprise of processor coupled with memory.: ) 

    PNG
    media_image1.png
    278
    442
    media_image1.png
    Greyscale
the method comprising: creating a database of local simulation instances (Bergmann: See Fig.1, Section 6  Pg. 317 “…A database of high-fidelity simulations is obtained by varying the bumper geometry and solving the RANS equations in the corresponding domain, using the method described in Section 2.2…”, this is created for the global domain as explained on Pg. 318 - Section 6.2 “…The database is created considering different values of the parameters in the range −0.18 ≤ xcp ≤ 0.18 and −0.30 ≤ zcp ≤ 0.30. As in Section 5.3, the sampling is uniform and three different databases with 2 × 2, 3 × 3 and 5 ×5 points are considered (see Fig. 15). Since steady RANS simulations are performed, only one snapshot is obtained for each sampling point (Nks= 1 and Ns = Nsp )….”) , the creating comprising: obtaining a set of local simulations (Bergmann: Pg. 322 Section 6.3 “Such true simulations are constituted by a limited number of high-fidelity simulations in  plus , wherein: the set of local simulations comprises at least two local simulations(Bergmann: Pg. 322 Section 6.3 “..Such true simulations are constituted by a limited number of high-fidelity simulations in  plus several zonal POD simulations…” limited number of high fidelity simulation are the at least two local simulation; Also See Section 2 for details on high fidelity simulation), a local simulation is a physics simulation that is part of the global physics simulation and that can be computed alone and independently of the multi-physics simulation (Bergmann: Section 2 as physics based simulation based on RANS equations) , and each local simulation of the set of local simulations is already computed (Bergmann: Section 3 “..The empirical low-dimensional representation is obtained by a previously computed database of high-fidelity solutions on a large computational domain (Ω) for different working conditions or system configurations…”) , for each local simulation of the set of local simulations, computing a respective reduced model of the local simulation, (Bergmann: Section 3 “..The main idea is to solve the high-ﬁdelity model where a given degree of accuracy is required and to approximate the solution by an empirical modal representation elsewhere. The objective is to reduce the extent of the domain where a high-ﬁdelity simulation is performed….The empirical low-dimensional representation is obtained by a previously computed database of high-fidelity solutions on a large computational domain (Ω) for different working conditions or system configurations…”; These low dimension representations or reduced order models are shown as POD modal models (See Section 3.1) which are obtained from the  high fidelity solutions) and for each local simulation of the set of local simulations, storing in the database a respective local simulation instance (Bergmann: Section 5.3 Pg. 314 “…The domain HF for the zonal POD simulations is chosen by defining a threshold on the reconstruction error (σR =15%U∞) and by choosing a rectangular box sufficiently large to contains all the points characterised by an error larger than this threshold, for both the 3 × 3 and 5 × 5 databases:…” meaning HF information is stored for the selected 2 HF domains) , the respective local simulation instance comprising the respective computed reduced model (Bergmann: Section 5.3 Pg. 314 “…When the 3 × 3 and 5 × 5 databases are considered [these are local high fidelity simulation], there are 9 and 25 sampling points, respectively. Therefore 90 and 250 zonal POD simulations are performed offline during this preliminary study [implied they are stored]. The computational cost related to this analysis is affordable because a zonal POD simulation is 60 times faster than a high-fidelity simulation in the considered setup and so the cost of this analysis is comparable to the cost of a few high-fidelity simulations….”) ; selecting at least two local simulation instances in the database of local simulation instances (Bergmann: Section 5.3 Pg. 314 “…The domain HF for the zonal POD simulations is chosen by defining a threshold on the reconstruction error (σR =15%U∞) and by choosing a rectangular box sufficiently large to contains all the points characterised by an error larger than this threshold, for both the 3 × 3 and 5 × 5 databases:…” two instances can be 3x3 and 5x5 high fidelity (HF) local model databases or 3x3 HF and the overlapping domain or 3x3 HF and LF domain as shown in Fig.1); and computing the global physics simulation, the computing of the global physics simulation including reusing each respective computed reduced model included in each local simulation instance of the selected at least two local simulation instances (Bergmann: Section 4.1 “…The main idea is to identify the regions where the representation of the flow field by the POD basis is strongly affected by a change in the input parameters. In order to find these zones we apply a leave-one-out strategy to the simulation database which contains the information from Nsp sampling points, where a sampling point represents a configuration in the space of the parameters. This method requires to iteratively remove each sampling point from the database in turn and to use the remaining simulations to build a new POD basis. This new basis then is used to approximate the missing configuration and to get an insight on the ability of the basis to reconstruct new configurations…” as using various POD basis (reduced order model) to construct a new reduced order model; The models are derived from high fidelity (local models) as shown above in Section 3 & 3.1; Further section 3.1 shows how the high fidelity models from one zone interact in overlapping region with POD models to complete the global picture as seen in Section 3.2 and Fig.1 ) .
Alternate Interpretation and guidance:
Assuming if the interpretation is taken that Bergmann only shows one instance of local simulation in zone as omega.HF. and reduced order model in .omega.LF making the full global domain .omega.; Bergmann would still teach two or more local simulations because (1) omega.LF. for regions outside of .omega.HF are still computed from another high fidelity model (2) Since there is no interaction between the reduced order model (ROM) of respective local simulations claimed (other than 
Applicant is also pointed to note how the ROM is modified based on new input (reuse with modification based on the local high fidelity simulation as shown in Bergmann Section 5.3) while making arguments/amendments.
Regarding Claims 2, 15 and 19
Bergmann teaches the global physics simulation is associated with a global domain (Bergmann: See Fig.1 computational domain (Ω)) , each local simulation is associated with a respective local domain (Bergmann: Page 305 section 3 “…The whole computational domain (Ω) [correspond to wherein each global simulation is associated with a respective global domain] includes three regions: a domain (Ω HF) where a high degree of accuracy is required, a domain (Ω LF ) where the solution is represented by empirical modes (here POD modes) [correspond to each local simulation is associated with a respective local domain] and an overlapping region (Ω O ). We have: 
Ω_HF⊂Ω	Ω_LF⊂Ω	and 	Ω_O⊂Ω_HF 〖 ∩Ω〗_LF
The high-ﬁdelity solution and the low-order representation are matched in the overlapping domain ΩO as explained in the following. Moreover, a criterium to determine ΩHF based on an error indicator will be introduced in Section 4.2.” ) , and the method further comprises: before the computing of each respective reduced model of each local simulation: selecting a respective zone of interest of the local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain (Bergmann: Page 306 section 3.2 “…In ΩO both the high-ﬁdelity and the POD modal representation are deﬁned. [correspond to selecting a respective zone of interest of the local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain] This region is the key to perform the coupling between the two models in the zonal simulation. On one hand, the POD solution is used to deﬁne the boundary conditions required by the high-ﬁdelity solver. On the other hand, the high-ﬁdelity solution inside the overlapping region is used to evaluate the POD expansion coeﬃcients ((u_i ) ̃ and (p_i ) ̃ ) which appear in Eq. (12). This introduces a feedback of the high-ﬁdelity solution onto the POD reconstruction which will be updated at each time step according to the evolution of the high-ﬁdelity solution….” See Fig. 1 for the example of the selecting respective zone of interest of the local simulation

    PNG
    media_image2.png
    395
    558
    media_image2.png
    Greyscale

); at the computing of each respective reduced model of each local simulation: computing each respective reduced model at the border of the respective zone of interest   (Bergmann: Page 305 section 3.1 “…The zonal method described in this paper can be applied to different modal representations such as reduced basis [19, 20] or stability modes [50–53] approaches. Here we focus on Proper Orthogonal Decomposition (POD) for the description of the external region. …” See Eqn. 12. As POD/reduced order model 

    PNG
    media_image3.png
    171
    732
    media_image3.png
    Greyscale
); and at the computing of the global physics simulation: placing the respective zone of interest of each local simulation of the selected at least two simulation instances in the global domain, and computing only the remaining part of the global domain, the remaining part being the part of the global domain that is occupied by no zone of interest, the global domain including regions that are respectively occupied by each respective zone of interest of each local simulation of the selected at least two local simulation instances  (Bergmann: Page 306 section 3.2 “…In ΩO both the high-ﬁdelity and the POD modal representation are deﬁned. This region is the key to perform the coupling between the two models in the zonal simulation. [correspond to placing the respective zone of interest of each local simulation of the at least one local simulation in the respective global domain of the global simulation] On one hand, the POD solution is used to deﬁne the boundary conditions required by the high-ﬁdelity solver. On the other hand, the high-ﬁdelity solution inside the overlapping region is used to evaluate the POD expansion coeﬃcients ((u_i ) ̃ and (p_i ) ̃ ) which appear in Eq. (12). [correspond to only the remaining part of the global domain is computed] This introduces a feedback of the high-ﬁdelity solution onto the POD reconstruction which will be updated at each time step according to the evolution of the high-ﬁdelity solution….” See Fig. 1 above for the global domain comprising regions that are respectively occupied by each respective zone of interest of each local simulation of the at least one local simulation. The two local simulation instances (HF) model can be .omega.HF and other can be .omega.o or omega.LF. – the overlap region or Low fidelity region which has POD solution derived from its own HF model (POD from HF shown in Section 3/3.1), together building the HF model, further see Section 5.3 where a new POD is build based on HF selection for new data).
Regarding Claims 3, 16  and 20
Bergmann teaches at the placing of the respective zone of interest of each local simulation of the selected at least two local simulation instances, interfacing the border of the respective zone of interest with the border of the region of the global domain occupied by the respective zone of interest (Bergmann: Fig.1 shows the overlap region as border between the one local region/zone of interest an global domain .omega. --- in view of In re Harza --- applicant has not claimed how if any interaction happens between the two local simulation instances) .
Regarding Claims 4 & 17
Bergmann teaches further comprising, for each local simulation of the set of local simulations, after the computing of the respective reduced model: defining probes, the probes being points of the respective local domain of the local simulation which are contiguous to the respective zone of interest, each probe comprising simulation data of the local simulation, wherein the stored local simulation instance comprising the respective computed reduced model further includes the probes and the respective zone of interest (Bergmann: Section 6.2 discusses the probes as each of 25 test configurations where the .
Regarding Claim 5
Bergmann teaches wherein: during the computing of the global physics simulation, at least two simulations local instances of the at least two selected local simulation instances interact, the interaction resulting in that probes of at least one local simulation instance of the at least two simulation instances are enriched; and as a result of enriching probes, the respective computed reduced model included in a local simulation instance of which probes are enriched is corrected (Bergmann: Section 5.3 Pg.314 “…In the following study the extension of HF will be kept constant while different databases will be used to build the POD basis required by the predictive zonal simulations: this makes it possible to verify the convergence of the zonal approach when the database is enriched. The mesh resolution in the predictive zonal simulations is equal to the mesh resolution of the high-fidelity simulations (100 points on the chord of the airfoil) and so there are 400 × 100 mesh points in HF . The high-fidelity solver used for these simulations requires the imposition of boundary conditions for the variable u∗ and the pressure at the end of the time step. For this reason, the POD velocity modes are built from snapshots of the variable u∗ and also the coupling projection (Eq. (17)) is performed with reference to this variable. Dirichlet boundary conditions are used in the zonal POD simulation for both velocity and pressure…”; Note: only one instance’s probe is enriched; which one or both instances are enriched is not 

    PNG
    media_image4.png
    289
    773
    media_image4.png
    Greyscale
& Fig.17 showing the result of enrichment for 3 different HF simulations).

Regarding Claim 6
Bergmann teaches further comprising, for each local simulation instance of which probes are enriched: before the correcting of the respective computed reduced model, computing a difference between the set of all enriched probes and the set of corresponding probes before their enrichment; determining if the difference exceeds a predetermined threshold; and correcting the respective computed reduced model if it is determined that the difference exceeds the predetermined threshold (Bergmann: Pg.319 teaches 

    PNG
    media_image5.png
    286
    774
    media_image5.png
    Greyscale
.The difference is prediction erred and the threshold is the certain percentage; specifying the HF domain also alters the POD/correcting the reduced order model or POD reconstruction as shown in Page 321; Also see Section 4.1 --- contructing new POD basis).
Regarding Claim 7
Bergmann teaches the method further comprises: at the creating of the database of local simulation instances, learning a machine-learning algorithm on the local simulation instances stored in the database, the machine-learning algorithm providing, for each local simulation instance of the database, a respective relation between the probes stored in the local simulation instance and the respective computed reduced model stored in the local simulation instance (Bergmann: Pg.302: “…Since POD modes are linear combinations
of snapshots, non-linear behaviour could be recovered by sufficiently fine-grained sampling of the parameter space or by the use of local models based on machine learning techniques [35,36]….” ) ; and for each local simulation instance of which probes are enriched, correcting the respective computed reduced model (Bergmann: Pg.319 teaches 

    PNG
    media_image5.png
    286
    774
    media_image5.png
    Greyscale
.The difference is prediction erred and the threshold is the certain percentage; specifying the HF domain also alters the POD/correcting the reduced order model or POD reconstruction as shown in Page 321) comprised in the local simulation instance comprises applying the machine-learning algorithm, the correcting being performed based on the respective relation (Bergmann: Pg.302 in view of Section 4.1 forming new POD basis by removing sampling points).
Regarding Claim 8
Bergmann teaches wherein at each correcting of a respective reduced model as a result of the enriching of probes, a simulation instance is stored in the database, the simulation instance comprising the corrected reduced model and the enriched probes (Bergmann: Section 4.1

    PNG
    media_image6.png
    582
    782
    media_image6.png
    Greyscale
 showing database storing the updated POD; Section 6. Pg. 319 showing the enrichment process; Pg.321 showing POD/reduced order model reconstruction).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 9, 10 and 11 are rejected under 35 U.S.C. 102/103(a) as being unpatentable over Bergmann, in view of In re Harza (Duplication of parts).
Regarding Claim 9
Bergmann teaches wherein the method further comprises, after the computing of the global physics simulation: adding a new local simulation instance to the database of local simulation instances, the adding of the new local simulation instance including: obtaining a new local simulation, the new local simulation being already computed, the new local simulation being associated with a respective local domain, selecting a respective zone of interest of the new local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain, computing a respective reduced model of the new local simulation at the border of the respective zone of interest, defining probes, the probes being points of the respective local domain which are contiguous to the respective zone of interest, each probe comprising simulation data of the new local simulation, and storing in the database a new local simulation instance comprising the respective reduced model of the new local simulation, the probes of the new local simulation and the respective zone of interest of the new local simulation, wherein the adding resulting in that the new simulation instance is one of the local simulation instances of the database of local simulation instances as performing one or more Zonal HF simulation for the new data (Bergman: as rejected in claim 1 and Section 6; probes are shown in 3points corresponding to two design paramaters on Pg.317), and wherein the method further comprises: after the adding of the new local simulation instance, re-learning the machine-learning algorithm on the database of simulation instance (Bergman: Pg. 302: POD creation based on machine learning) , re-selecting at least two local simulation instances in the database of local simulation instances, the re-selected at least two local simulation instances comprising the new local simulation instance (Bergmann: Section 5.3 Pg. 314 “…The domain HF for the zonal POD simulations is chosen by defining a threshold on the reconstruction error (σR =15%U∞) and by choosing a rectangular box sufficiently large to contains all the points characterised by an error larger than this threshold, for both the 3 × 3 and 5 × 5 databases:…” two instances can be 3x3 and 5x5 high fidelity (HF) local model databases or 3x3 HF and the overlapping domain or 3x3 HF and LF domain as shown in Fig.1), and re-computing of the global physics simulation with the re-selected at least two local simulation instances (Bergmann: Section 4.1 “…The main idea is to identify the regions where the representation of the flow field by the POD basis is strongly affected by a change in the input parameters. In order to find these zones we apply a leave-one-out strategy to the simulation database which contains the information from Nsp sampling points, where a sampling point represents a configuration in the space of the parameters. This method requires to iteratively remove each sampling point from the database in turn and to use the remaining simulations to build a new POD basis. This new basis then is used to approximate the missing configuration and to get an insight on the ability of the basis to reconstruct new configurations…” as using various POD basis (reduced order model) to construct a new reduced order model; The models are derived from high fidelity (local models) as shown above in Section 3 & 3.1; Further section 3.1 shows how .
In case interpretation is taken that Bergmann only teaches one instance of local simulation, In re Harza (MPEP 2144.04) is used to make the duplication parts as obvious variant to add new data where the data does not necessarily interact with each other but only provides more options from global model is created. 
The motivation to try new data would be to make the model more accurate and would be obvious to try. See MPEP 2144.04, 2144.05. 
Regarding Claim 10
Bergmann teaches after the relearning   (Bergmann : Pg. 302 use of machine learning to generate POD) and before the re-computing (Bergmann: new data as in Section 6) , modifying the global physics simulation  (Bergmann: Section 6.1/6.3 POD reconstruction) .
Regarding Claim 11
Bergmann teaches wherein the adding and the re-computing are iterated ( (Bergmann: Section 6.3 – showing the global model based on new point in EGO iteration process).

    PNG
    media_image7.png
    316
    799
    media_image7.png
    Greyscale

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bergmann, in view of US Patent No. US 8099265 B2 by Houston; Benjamin Barrie.
Regarding Claim 12
Teachings of Bergmann are shown in claim 1. Bergmann shows only one physical object in the local simulation. 
Bergmann does not specifically teach wherein: each respective local domain of each local simulation includes a respective physical object, the local simulation simulating a respective physical behavior associated with the respective physical object, and the global physics simulation simulates a physical behavior of the set of all respective physical objects.
Houston teaches wherein: each respective local domain of each local simulation includes a respective physical object, the local simulation simulating a respective physical behavior associated with the respective physical object (Houston: Fig.17-18 Col.15 lines 13-36) , and the global physics simulation simulates a physical behavior of the set of all respective physical objects (Houston: Fig.21 flowchart Col.16 Lines 24-Col.17 Line 42) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Houston to Bergmann to simulate plurality of objects in the simulation space each with its own detailed simulation field (bounded space / enclosure 280 in Fig.3 of Houston and .omega.HF. region in Bergmann) as shown in Houston and Bergmann (Houston: Fig.17/Bergman Fig.1). Motivation to combine would be compute vector field in space with multiple objects (as in Houston) with advantage of faster simulation as presented in Bergmann. Further motivation to combine would have 
Regarding Claim 13
Houston teaches wherein all local simulations are perturbations of a given local simulation (Houston: Fig.3 showing local simulation with perturbed velocity field 240), the given local simulation being part of the set of local simulations  (Houston: Fig.17-18 Col.15 lines 13-36).
Alternate Interpretation and guidance (Repeated from top):
Assuming if the interpretation is taken that Bergmann only shows one instance of local simulation in zone as omega.HF. and reduced order model in .omega.LF making the full global domain .omega.; Bergmann would still teach two or more local simulations because (1) omega.LF. for regions outside of .omega.HF are still computed from another high fidelity model (2) Since there is no interaction between the reduced order model (ROM) of respective local simulations claimed (other than simple reuse), In view of In re Harza --- mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Applicant is also pointed to note how the ROM is modified based on new input (reuse with modification based on the local high fidelity simulation as shown in Bergmann Section 5.3) while making arguments/amendments.

Alternate Interpretation Rejection
Claims 1-20 are provisionally rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. US 8099265 B2 by Houston; Benjamin Barrie., in view of Bergmann.
Houston teaches multiple local simulations for individual physical objects in a global simulation fluid flow field (See Houston Fig.17-18) using physics based simulation (Navier Stokes Equations). Houston does not teach reduced order models associated with each of the simulations. This aspect (Bergmann: Section 3) would be taught Bergmann with motivation to reduce the simulation time (Bergmann: 3). Addition of new data is shown in Houston as new object in Fig.18. Dependent claims can be rejected with Bergmann as currently shown. 


Relevant Prior Art of Record
US PGPUB No. 20130132054 by Sharma et al teaches reduced-order heart models are extracted from full-order anatomical and hemodynamic models of the heart, and efficiently coupled them with the coronary circulation models ([0049]) for 3D blood flow computations ([0040]). Fig.3:

    PNG
    media_image8.png
    633
    923
    media_image8.png
    Greyscale

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128



/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Wednesday, September 29, 2021